Citation Nr: 9935755	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board points out that the appellant, together with his 
spouse, testified at a personal hearing in June 1997 at the 
RO before a local hearing officer.  The Board further notes 
that while testimony was provided at that time concerning the 
issue currently on appeal, the hearing took place prior to 
the time in which the appellant instituted an appeal to the 
instant claim.  


REMAND

The veteran and his representative contend, in essence, that 
the veteran's nonservice-connected disorders are of such a 
severity that he requires the aid and attendance of another 
person.  In addition, the veteran contends that these 
disorders render him housebound.  

The Board finds that the claim for entitlement to special 
monthly pension benefits is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107 (West 1991), that is, the claim 
is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. § 3.351(a)(1) 
(1999).  The veteran is in need of regular aid and attendance 
if he is helpless or is so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria 
for establishing the need for aid and attendance includes 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or if the veteran is a patient in a nursing 
home because of incapacity; or if the veteran establishes a 
factual need for aid and attendance.  38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351(b), (c) (1999).  Under the 
provisions of 38 C.F.R. § 3.352(a) (1999), certain factors 
are for consideration.  They include whether the veteran is 
able to dress or undress himself; to keep himself ordinarily 
clean; whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

An individual who is bedridden meets the criteria for aid and 
attendance.  The regulation provides that being "bedridden" 
means that the condition, through its essential character, 
actually requires that the veteran remain in bed.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a) (1999).  Additionally, the veteran might be entitled 
to special monthly pension if he is found to be housebound as 
contemplated by regulation. 38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 1991); 38 C.F.R. § 3.351(a) (1999).

A veteran is deemed housebound and therefore entitled to 
increased pension benefits, if he is not in need of regular 
aid and attendance, but has a single permanent disability 
rated 100 percent disabling and has additional disabilities 
independently ratable at 60 percent or more under VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1999), or is "permanently housebound" by reason of 
disability.  The "permanently housebound" requirement is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises, and the disability is 
reasonably certain to continue throughout his life.  38 
C.F.R. § 3.351(d) (1999).

A review of the record reveals that the veteran has been 
assigned a combined 70 percent disability evaluation for 
pension purposes.  His disabilities have been rated by the RO 
as hypertensive cardiovascular disease with renal disease, 
currently rated as 60 percent disabling; recurrent gout, 
rated as 20 percent disabling; obesity, rated as 20 percent 
disabling, and hearing loss, rated as zero percent, or 
noncompensable.

It is noted that the veteran was granted entitlement to a 
permanent and total disability evaluation for pension 
purposes pursuant to a February 1990 rating decision.

During his June 1997 hearing at the RO the veteran testified 
that he requires the use of both crutches and wheelchair 
primarily due to his gouty arthritis condition.  He indicated 
that he spent about 10 to 12 hours a day on either a bed or a 
couch.  He also reported an occasion where he lost his 
ability to go to the bathroom, necessitating his wife to 
bring him a bedpan.  The veteran's wife added that at times 
she has to help the veteran with dressing himself.

The evidence reflects that the veteran has not undergone a VA 
examination since September 1989.  As previously set forth, 
housebound benefits may be granted solely on a schedular 
basis.  The Board observes that the schedular criteria for 
rating cardiovascular disorders were revised effective 
January 12, 1998.  Accordingly, the Board finds that 
contemporaneous VA examinations are warranted.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim, the case is 
REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
current treatment for all his 
disabilities.  Thereafter, the RO should 
obtain all such medical records, which 
are not on file.  The veteran should be 
requested to identify all his 
disabilities

2.  VA examinations by specialists 
cardiovascular and rheumatoid disorders 
should be conducted in order to determine 
the severity of the veteran's 
cardiovascular disease and gout, 
respectively.  All indicated tests and 
any specialized examinations deemed 
necessary should be conducted.  The 
veteran's claims folder, a copy of this 
Remand, and copy of the new rating 
criteria for cardiovascular disorders 
(effective in January 1998) should be 
made available to and be reviewed by the 
examiners prior to the examination.  

With regard to the cardiovascular 
examination, it is requested that the 
heart specialist indicate the current 
functional capacity resulting from the 
heart disease with an appropriate 
explanation and to render an opinion 
regarding the severity of the obesity. 

It is requested the rheumatologist 
identify all joints involved, to include 
any residuals resulting from the surgery 
on the left knee.  The examiner should 
comment on the existence of any 
functional loss due to pain, or any 
weakened movement, excess fatigability, 
incoordination, and painful motion with 
use of the affected joints.  The examiner 
should identify the limitation of 
activity imposed by the disabling 
condition.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

3.  A VA general medical examination 
should be conducted to determine the 
severity of any remaining disabilities, 
to include chronic obstructive pulmonary 
disease as shown during the recent VA 
outpatient records.  The veteran's claims 
folder, and a copy of this Remand are to 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests and any specialized 
examinations deemed necessary should be 
conducted.

4.  A VA Examination for Housebound 
Status or for the Permanent Need of the 
Aid and Attendance of Another Person (VA 
Form 21-2680 or the equivalent) should be 
conducted.

5.  The veteran should be informed of the 
specific ramifications for failing to 
report for a VA examination without good 
cause per 38 C.F.R. § 3.655 (1999).  

5.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claim for special monthly 
pension benefits, to include 
consideration of 38 C.F.R. § 4.40, 4.45, 
4.59 and the holding in Deluca case.  The 
RO should consider both the old and the 
new rating criteria for heart disease.   
It is requested that the RO assign 
current disability rating percentages for 
all disabilities.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, which includes all rating criteria, new and old, 
and afforded the applicable period of time within which to 
respond.  Thereafter, subject to current appellate 
procedures, the case should be returned to the Board.  No 
further action is required of the veteran unless he receives 
further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


